DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25th, 2022.
Applicant’s election without traverse of claims 1-10 in the reply filed on March 25th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim includes a transitional phrase of “comprises” to provide further details regarding “the at least one parameter.”  It is unclear as to how the last limitation 
Claim 10 recites the limitation "the input at least one parameter" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Nim Medical Ltd (JP 2007-504883 – provided by Applicant), hereinafter Or-Nim.
Regarding claim 1, Or-Nim discloses an ultrasound imaging apparatus (an acoustic unit including a transducer device 110 – Best Mode, para 3) comprising:
a probe (transducer device 110 – Best Mode, para 3, fig.1A) configured to receive ultrasound data from a lung of a fetus (non-invasive monitoring of at least one parameter using ultrasound – abstract, fetal lung maturity – Disclosure, para 2); 

a display configured to display a result of estimated lung maturity (the control unit 120 optionally displays a “mature” or “premature” signal – p.19, para 2).
Regarding claim 5, Or-Nim discloses wherein the processor estimates the fetal lung maturity by using the measured value about at least one parameter and a standard value about the at least one parameter of a plurality of fetuses according to gestation growth (data may include data from measurements obtained on immature fetal lung and mature fetal lungs, a numerical measure of similarity is defined, features from the ultrasound images taken before or during the examination to classify the measurement signals in the database – p.21, para 2).
Regarding claim 6, Or-Nim discloses wherein the processor compares the measured value about the at least one parameter with the standard value, and estimates gestation of the fetal lung maturity according to a comparison result (data may include data from measurements obtained on immature fetal lung and mature fetal lungs, a numerical measure of similarity is defined, features from the ultrasound images taken before or during the examination to classify the measurement signals in the database – p.21, para 2).
Regarding claim 7, Or-Nim discloses wherein the display displays at least one of the estimated gestation of the fetal lung maturity and an index representing the estimated 
Regarding claim 8, Or-Nim discloses wherein the display displays the measured value about the at least one parameter and the standard value of the at least one parameter according to the estimated gestation of the fetal lung maturity (the displayed number higher or lower than the threshold are included - p.19, para 2).
Regarding claim 9, Or-Nim discloses wherein the processor determines safety of the fetal lung maturity based on at least one of the estimated gestation of the fetal lung maturity according to the gestation growth of the fetus and the index representing the estimated gestation of the fetal lung maturity, and the display displays a result of determination of the safety of the fetal lung maturity (if a newborn is delivered and the lung is immature, the newborn may develop respiratory distress syndrome, which can result in either fetal death or long-term repeated dyspnea – Background-Art, para. 7; the control unit 120 optionally displays a “mature” or “premature” signal – p.19, para 2; data may include data from measurements obtained on immature fetal lung and mature fetal lungs, a numerical measure of similarity is defined, features from the ultrasound images taken before or during the examination to classify the measurement signals in the database – p.21, para 2).
Regarding claim 10, Or-Nim discloses further comprising a user interface (control unit 120 – Best Mode, para 4) configured to receive the at least one parameter used to estimate the fetal lung maturity, wherein the processor estimates the fetal lung maturity based on the input at least one parameter (input parameter to control unit 120 – p.20, para 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Nim Medical Ltd (JP 2007-504883 – provided by Applicant), hereinafter Or-Nim in view of Laudy et al (Doppler ultrasound imaging: a new technique to detect lung hypoplasia before birth? – provided by Applicant).

However, Laudy et al teach in the same medical field of endeavor, wherein the at least one parameter is a parameter related to a pulmonary blood flow index of the fetus (record pulmonary arterial and venous waveforms – Introduction, para 1); and wherein the Doppler data is a Doppler waveform having periods and representing the blood flow rate in the pulmonary trunk of the fetus (study of pulmonary blood flow velocity waveforms – abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one parameter of Or-Nim with being related to a pulmonary blood flow index of the fetus and a Doppler waveform having periods and representing blood flow rate in the pulmonary trunk of the fetus as it would provide information on pulmonary hemodynamics in the presence of lung pathology as pulmonary vessels provide information regarding lung development as set forth in Laudy et al.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Nim Medical Ltd (JP 2007-504883 – provided by Applicant), hereinafter Or-Nim in view of Laudy et al (Doppler ultrasound imaging: a new technique to detect lung hypoplasia before birth? – provided by Applicant) as applied to claim 2 above, and further in view of Hara et al (WO 2015105195).
Regarding claim 3, Or-Nim discloses wherein the processor automatically calculates values based on the Doppler data to estimate the fetal lung maturity (data may include data 
However, Hara et al teach in the same medical field of endeavor, wherein the at least one parameter comprises: an acceleration time representing a time period from a reference time point to a point when a blood flow rate in the pulmonary trunk of the patient according to contraction of the heart of the patient; and an ejection time representing a time period from the reference time point to a point when the blood flow rate in the pulmonary trunk of the fetus according to relaxation of the heart of the fetus, and wherein the processor automatically calculates values about the acceleration time and the ejection time based on the Doppler data (to characterize pulmonary artery blood flow, pulmonary artery systolic blood flow acceleration time and right ventricular ejection time where measured, and ET was measured as the time from the start of systolic pulmonary blood flow to completion – p.7, para 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one parameter and automatically using Doppler data to estimate fetal lung maturity of Or-Nim as modified by Laudy et al with wherein the at least one parameter comprises an acceleration time, an ejection time and wherein the processor automatically calculates values about the acceleration time and the ejection time 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793